Citation Nr: 0520970	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-02 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to March 1982, 
with additional service in the Army Reserves and the Vermont 
National Guard.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in June 2000, which denied the claim for 
service connection for bilateral hearing loss.

This case was previously before the Board in March 2002 and 
July 2003, which resulted in a remand for additional 
development.  Thereafter, in an August 2004 decision, the RO 
granted service connection for hearing loss in the right ear 
and tinnitus, thereby leaving only the issue of service 
connection for hearing loss in the left ear within the 
Board's jurisdiction.  In November 2004 this issue was again 
remanded for additional development, which has been 
completed.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Decreased hearing acuity was noted in the left ear on 
entry in service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current left ear hearing 
loss was caused or aggravated by his active service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, in an October 2003 letter, the RO addressed the 
requirements to establish service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holdings in Quartuccio, supra, and Pelegrini, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the January 2001 Statement of 
the Case (SOC).  Additionally, Supplemental Statements of the 
Case(s) (SSOCs) were sent out in September 2001, August 2004, 
and March 2005.  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

While the notice was not provided prior to the decision on 
appeal, it was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Under the facts of this case, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that in this case the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after the notice was provided.  See  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The evidence includes the veteran's service medical 
records, reserve records, and VA examination reports.  The 
veteran was accorded a hearing before the RO, but has not 
requested a hearing before the Board.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background

Copies of service medical records in the claims file contain 
puretone threshold examination results included in the chart 
below.  Additionally, those service medical records contain 
records of treatment for other illnesses and conditions.  The 
service medical records do not indicate treatment for hearing 
loss in service.  

The RO initially denied service connection for bilateral 
hearing loss in January 1991, and that decision is final.  
The veteran again filed a claim for service connection for 
hearing loss in December 1999, alleging that his hearing loss 
had deteriorated during service with the Vermont National 
Guard.  

The veteran has had numerous audiometric evaluations taken by 
the military, private entities, and the VA.  These 
audiometric examinations date back to 1976.  

On these evaluations, pure tone thresholds for the left ear, 
in decibels, were as follows:




HERTZ

Period
Date
500 
100
0
200
0
300
0
400
0
Pre-
service
June 1976
65
65
40
/
20
Service
June 1980
30
35
20
25
25
Service
December 
1981
35
40
20
30
27
Service
January 
1982
30
35
15
25
30
Service
March 1982
25
20
5
15
25
Post-
service
November 
1985
45
55
55
/
45
Post-
service
October 
1989
60
60
45
50
45
Post-
service
September 
1993
70
50
45
50
60
Post-
service
August 1998
70
45
40
50
50
Post-
service
March 2000
65
50
40
50
55
Post-
service
July 2001
60
55
45
50
50
Post-
service
June 2002
60
50
40
45
45
Post-
service
July 2004
60
55
45
55
50
Post-
service
February 
2005
55
45
35
50
50

In the June 2000 rating decision, the veteran's claims for 
hearing loss and tinnitus were denied.  The RO found that the 
veteran's claim was not well grounded, as there was no nexus 
opinion.  A Notice of Disagreement was received in January 
2001 and a Statement of the Case was issued that same month.  
After a hearing in March 2001 and a VA examination in July 
2001, the RO issued a Supplemental Statement of the Case, 
which continued the denial of service connection for hearing 
loss and tinnitus.  For procedural purposes, the RO 
considered the veteran's hearing testimony to serve as his 
substantive appeal.

During the hearing, the veteran testified that he was an 
artillery mechanic.  He further stated that, on occasion, he 
worked on the firing line.  There, he states he was exposed 
to high levels of noise.  He also states that, as a medic, he 
was present on firing lines where smaller weapons were 
discharged.  However, the veteran did not notice any hearing 
loss until after service, when he was applying for a position 
with a private company.  Sometime around 1986, the veteran 
stated that he was given an ear examination upon hiring with 
this private company.  He said that he was originally given 
earplugs, and then later fitted with earmuff type protection.  
The veteran then stated that he has seen doctors and 
purchased hearing aids for his condition.  The veteran added 
that he worked with tanks while in the Vermont Army National 
Guard.  There, the veteran stated that he was present while 
they fired their main guns.  

The Board, in a March 2002 decision, found new and material 
evidence had been presented and reopened the veteran's 
previously denied claim of service connection for hearing 
loss.  

A VA examination was conducted in June 2002.  Objective 
findings from that examination included puretone threshold 
scores listed in the chart above and speech discrimination 
scores of 100 percent in the right ear and 96 percent in the 
left ear.  On this basis, the veteran was diagnosed with 
moderate-mildly sloping mixed hearing loss of the right ear 
and moderately severe-moderately sloping mixed hearing loss 
of the left ear.  The examiner noted the veteran's historical 
accounts, and then determined that the exact date of onset 
cannot be determined by objective measures.  Based on a 
review of the claims file, the examiner noted that there 
appeared to be no increase in the severity in the preexisting 
left ear hearing loss.  The examiner concluded that the 
hearing loss in the right ear had its onset during military 
service, but that hearing loss in the left ear was present on 
the 1976 examination and was not likely to be related to 
service. 

On the VA audiology examination in July 2004, the examiner 
noted that the claims file was reviewed.  The veteran's 
puretone hearing thresholds are listed in the summary chart 
above.  Additionally, speech audiometry revealed speech 
recognition ability of 100 percent in both ears.

In addition to these objective findings, the examiner opined 
that discrepancies in the veteran's hearing examinations 
between 1981 and 2000 may be due to factors such as 
"progression of the loss, different test equipment and test 
environment, skill of examiner as well as test re-test 
validation."

Upon completion of the examination, the veteran was diagnosed 
with moderately severe/moderate mixed loss in his left ear.  
The examiner further opined that there appeared to be no 
increase in severity during service of pre-existing hearing 
loss in left ear.  The examiner stated that "hearing loss in 
left ear was present on 1976 exam thus it is not likely that 
current hearing loss in left ear is related to military 
service."

Following additional development, the RO issued a rating 
decision in August 2004, in which the RO established service 
connection for the veteran's right-ear hearing loss and 
tinnitus.  Service connection was denied for the veteran's 
claim of left-ear hearing loss.

Thereafter, the Board issued another remand in November 2004.  
In that remand, the Board found that instructions from the 
original remand were not followed and additional development 
was warranted under Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the Board determined that the dates of each of 
the veteran's periods of ACDUTRA and inactive duty for 
training that occurred between March 1982 and March 2003, 
must be ascertained.  Once this evidence was gathered, the 
Board directed that the file be forwarded to an audiologist 
who could then render an opinion about the cause of the 
veteran's claimed left-ear hearing loss.

The veteran served in the Army Reserves and the Vermont Army 
National Guard from March 1982 to March 2003.  Records 
obtained since the November 2004 remand indicate that the 
veteran had intermittent periods of ACDUTRA and inactive duty 
training during this time.  

The required additional development was completed by the RO 
and the file was sent to a VA examiner to ascertain whether 
the veteran's hearing loss increased during any period of his 
service, ACDUTRA or inactive duty for training.  A VA 
audiological examination was conducted in February 2005.  The 
veteran's chief complaint at the time of his examination was 
difficulty hearing at work and monitoring his own vocal 
level.  The physician noted that the veteran has had ear 
infections and has entertained the option of surgery and 
hearing aid use.  The veteran also noted family history of 
hearing loss.  With respect to his history of in-service 
noise exposure, the veteran reported to the physician that he 
was exposed to noise from artillery on firing lines and then 
as a medic for infantry and tank battalions.  The veteran 
also commented on exposure to noise in a factory prior to 
service.  

The presence of bilateral tinnitus was noted in the report, 
attributable to noise exposure.  The examiner opined that 
"[I]t is more likely than not that tinnitus is NOT due to 
the same etiology as the hearing loss."  The pure tone 
threshold results from this examination can be found in the 
table above.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right and left ears.  The 
examiner summarized that the veteran has mild to moderate 
hearing loss in his left ear.  He recommended a follow up and 
noted that treatment might be beneficial.  Noting a 
comparison between "all" of the hearing tests, the examiner 
stated "there was hearing loss present in the left ear upon 
enlistment and there were fluctuations in his hearing in the 
left ear over time with a consistent decrease noted in the 
left ear at 4[000 Hertz] only."  Further, the examiner 
opined, "[g]iven the conductive nature of the hearing loss, 
fluctuations are not uncommon."  This, coupled with the 
leveling off of the veteran's right ear hearing loss and the 
relatively stable thresholds at other frequencies lead the 
examiner to conclude that "it is less likely as not" that 
the veteran's left ear hearing loss at 4000 Hertz is due to 
military experience.  The examiner noted a review of military 
service records, VA records, and service medical records.

In March 2005, the RO issued a Supplemental Statement of the 
Case, finding the veteran is not entitled to service 
connection for the left ear hearing loss.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or any period of inactive duty 
training during which the veteran was disabled from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(24) (2004); 38 C.F.R. § 3.6(a)(2004).  

Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty prescribed for the Reserves.  38 U.S.C.A. § 
101(23)(A).  The term "reserves" includes the National 
Guard of the United States.  38 U.S.C.A. § 101(26), (27).  
Duty, other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. 
§ 3.6(d)(4).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

In this case, the evidence establishes that upon enlistment 
in 1976, the veteran had audiological findings in the left 
ear which meet the definition of hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  Moreover, the VA examiners 
noted that the veteran had hearing loss at entrance.  Thus, 
hearing loss in the left ear was "noted" upon entrance.  At 
discharge in March 1982, his puretone thresholds were 25 
decibels or less at 500 to 4000 Hertz. 

Here, the veteran's service medical records indicate a 
decrease in left-ear hearing threshold at 4000 Hertz, when 
comparing his entrance examination to his discharge 
examination.  Post service medical records indicate 
fluctuations in the veteran's left ear pure tone thresholds, 
occurring over a 20-year period.

To establish service connection, then, the competent medical 
evidence must show that the condition was aggravated by any 
period of military service.  As discussed above, this could 
entail periods of ACDUTRA or inactive duty for training.  The 
VA physician who examined the veteran in February 2005 
reviewed the claims file and was therefore aware of the 
periods when the veteran served in the Army Reserve and the 
Vermont National Guard.  The examiner was specifically asked 
by the RO to establish whether the hearing loss increased 
during any period of service.  The examiner specifically 
found that the decrease in hearing was not due to "military 
experience" and that fluctuations in conductive hearing loss 
are common.  

This finding is consistent with prior examinations.  In light 
of all of the evidence, the Board concludes that the 
veteran's disability did not worsen during service beyond 
normal progression, and therefore, was not aggravated 
thereby.  38 C.F.R. § 3.306; see also Verdon v. Brown, 8 Vet. 
App. 529 (1996) (If the disorder becomes worse during service 
and then improves due to in-service treatment to the point 
that it was no more disabling than it was at entrance into 
service, the disorder has not been aggravated by service.).

The veteran has stated for the record that he feels his 
hearing loss is "indicative" of his military service.  
However, a layperson is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board notes that there is no other competent medical 
evidence of record that attributes an increase in the 
veteran's left ear hearing loss to any period of service, be 
it ACDUTRA, inactive duty for training or otherwise.  In 
fact, the medical evidence clearly shows the condition was 
not related to or worsened by service beyond the normal 
fluctuations of the condition.  Thus, the evidence 
establishes that any increase in disability was the result of 
the natural progression of the disorder.  
Accordingly, the veteran's claim for service connection for 
left ear hearing loss is denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


